PARDEE, J.
Plaintiff herein was convicted of forgery. The instrument upon which the conviction was based purported to be a letter of guarantee issued by the Fidelity & Casualty Co. of New York. The letter was on the regular letter head of the company and was signed and sealed with the company’s seal. The letter head and seal had been taken from the company by the accused while he was in their employ. The letter in part was as follows:
"To whom it may concern:—
‘‘Captain Philip S. Wood desires to establish a modern flying field in a suitable location, and his father, Judge Wood, of Bar Plarbor, Maine, has deposited with this company $20,-000.00 in Liberty Bonds in order that this company may issue a financial guarantee bond to cover any financing Capt. Wood may need.
“This company will guarantee payment of any note, up to $17,000.00 within thirty days after notice, and we recommend Capt. Wood to your favorable consideration.”
On error the Court of Appeals affirmed the Common Pleas and held as follows:
The plaintiff in error contends that the written instrument, upon which the indictment is founded, is not a writing obligatory, and therefore no offense was committed by him under the laws of this state. With this contention we do not agree. This writing was addressed “to whom it may concern” and if genuine would be an offer to any one to extend credit to said Wood upon the strength thereof, and if so accepted, would constitute a binding and enforceable obligation upon said company in accordance with its terms.
We are therefore of the opinion that it is a writing obligatory upder the terms of the structure.
Judgment affirmed.
(Washburn, P. J. and Funk J., concur).